DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20
Claims 1 – 20 are rejected
Claims 1, 2 and 8 are objected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: in claims 1 and 2 the first word of each step begins with an upper-case letter.  The first words in each step should begin with a lower-case letter, i.e. “Acetalization vs. acetalization”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8, is missing “that”  in line 1 after “temperature”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Claim 1 contains "dioxolane" in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the language contained within the parenthesis is a required portion of the claim, or if the language is merely exemplary. 2173(c)
Claim 2 contains steps a) and b).  Claim 1 discloses steps a) and b), which differ from steps a) and b) of claim 2.  Also, based on the teachings in the disclosure, the reactions of steps a) and b) of claim 2 can only take place after the reaction of step a) of claim 1. For this reason, the claim lacks clarity and is indefinite.  
Claim 2 in step b) references “fermentation broth”.  A fermentation broth is set out in step a) of claim 1.  It is not clear from the claims if the “fermentation broth” in claim 2 is the same or a different fermentation broth from claim 1.  Clarification is required.
Claim 10 recites the limitation "the solvent employed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a catalyst selected from…” in line 2.  Claim 1 step a) references “a catalyst”.  It is not clear from the claim whether the catalyst in claim 11 is the same or a different catalyst from the one referenced in claim 1.  Further, based on the disclosure, step c) of claim 1 requires a catalyst for the reaction.  It is not clear form the claim if the catalyst in claim 11 is intended to be use in the reaction of step c) of claim 1.  For these reasons the claim is indefinite and lacks clarity.
Claim 14 is teaching the recycling and reusing of the catalyst.  Claim 14 depends upon claim 1, where the only mention of a catalyst is in step a).  However, based on the disclosure step c) requires a catalyst, not mentioned in the claims.  It is not clear from the language of claim 14, depending upon claim 1 and in view of the teaching of the disclosure, that only the catalyst of step a) is recycled and reused.
Claims 2 - 18 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kawamura et al. (US 2014/0238841).
The rejected claims cover, inter alia, a pure 2,3-butanediol (2,3-BDO).
Kawamura discloses pure 2,3-butanediol at 99.7% and 99.9% yield in Table 4 on page 7.
Applicant is reminded that claims 19 and 20 are claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Kawamura et al..  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senkus (US 2,406,713).
The rejected claims cover, inter alia, a method for separation and recovery of 2,3-butanediol (2,3-BDO) from fermentation broth, said process comprising the steps of: a) acetalization of fermentation broth with an aldehyde in the presence of a catalyst forming cyclic acetal (dioxolane); b) isolating 2,3-BDO as phase-separated dioxolane;  c) transacetalization of phase-separated dioxolane with methanol followed by distillation of acetal, to obtain high purity 2,3-BDO and butyraldehyde dimethyl acetal; d) distilling off butyraldehyde dimethyl acetal: and e) recovering high purity 2,3-BDO.
Dependent claim 15 further limits the fermentation broth.  Dependent claim 17 identifies the 2,3-BDO yield.
However, Senkus discloses an improved process for recovering dihydric alcohols from mixtures thereof. More particularly, it is concerned with a method of recovering dihydric alcohols from their crude aqueous mixtures. (col. 1, ln 1-5).  In Senkus an example of a crude aqueous mixture is found in the production of 2,3-butanediol by the fermentation of cereal grain mashes with the class of bacteria known as Aerobacter aerogenes or similar organisms, the desired product is present in the spent mash usually to the extent of from about 3 to 6 per cent. (col. 1, ln 8 – 12). 
Senkus has found a method whereby di-hydric alcohols having hydroxyl groups either on adjacent or alternate carbon atoms may be readily and substantially completely recovered from crude or dilute aqueous mixtures thereof by reacting the dihydric alcohol contained therein with formaldehyde in the presence of a suitable acid catalyst to produce the corresponding formal as shown by the equation:

    PNG
    media_image1.png
    71
    329
    media_image1.png
    Greyscale
.  (col. 1, ln 31 – 43)
The resulting mixture is distilled, the formal thus produced being carried over with water as a constant boiling mixture. The distillate obtained may consist of two layers or it may be a, homogeneous liquid mixture. If the former is the case, the oil layer is separated by any convenient means and the, water layer is preferably conducted to the still kettle until no additional formal distills over. In instances where the distillate consists of an aqueous homogeneous mixture of formal, the latter is latter to. separate in the form of an oil. (col.2, ln 5 – 15).  Further, the oil layer of the distillate is separated from the water portion thereof and thereafter subjected to a, hydrolysis treatment in order to obtain the free dihydric alcohol. This step is accomplished by distilling at a relatively high reflux ratio a mixture consisting of the formal, water, methanol, and a strong acid, such as sulfuric or hydrochloric acid. The general reaction involved may be illustrated by the following equation: 

    PNG
    media_image2.png
    66
    383
    media_image2.png
    Greyscale
. (col. 2, ln 18 – 32).
The free dihydric alcohol is then obtained by distillation.  (col. 2, ln 37 – 40).  The process of the invention of Senkus, as set out in Example 1 resulted the in procurement of 2,3-butanediol in a conversion of 94 per cent of theory. (col. 3, ln 30 – 31).
The difference between Senkus and the claimed inventions is that is does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). 
However, based on the above, Senkus teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
The only other difference is step c) of the instantly claimed invention the teaches transacetalization of phase-separated dioxolane with methanol.  However, based on the disclosure this is a hydrolysis reaction.  Senkus teaches the same step to treat the oil layer (formal).  Specifically, in Senkus the oil layer of the distillate is separated from the water portion thereof and thereafter subjected to a, hydrolysis treatment in order to obtain the free dihydric alcohol. The treatment is accomplished by distilling at a relatively high reflux ratio a mixture consisting of the formal, water, methanol, and a strong acid.  (col. 2, ln 18 – 32).  Thus, Senkus teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102154384 (Wang, et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622